EXHIBIT 10.7

 

FIRST AMENDMENT TO RIGHTS AGREEMENT

 

FIRST AMENDMENT, dated as of October 19, 2005, to the Rights Agreement dated as
of November 20, 1998 (the “Rights Agreement”), by and between Cutter & Buck
Inc., a Washington corporation (the “Company”), and Mellon Investor Services
LLC, a New Jersey limited liability company (as successor to ChaseMellon
Shareholder Services, L.L.C., a New Jersey limited liability company), as rights
agent (the “Rights Agent”).  Capitalized terms used in this Amendment that are
not otherwise defined have the meaning ascribed to such terms in the Rights
Agreement.

 

WITNESSETH:

 

WHEREAS, under the Rights Agreement, the Company intended to retain the right to
amend that Agreement, in its sole discretion, at any time as the Rights are then
redeemable even as to the Redemption Price and the Final Expiration Date so long
as such latter amendment is approved by a majority of the Continuing Directors;
and

 

WHEREAS, the Company also retained the right and ability to amend the Rights
Agreement as to Section 27 thereof; and

 

WHEREAS, the Company’s Board of Directors has unanimously approved this
Amendment and all actions necessary to effectuate this Amendment, and

 

WHEREAS, the Board of Directors is not presently aware of any pending or
threatened event which would cause the Rights not to be redeemable in accordance
with the terms of the Rights Agreement; and

 

WHEREAS, the Company has determined that the best interests of the Company’s
shareholders are served by terminating the Rights Agreement on November 18,
2005, which is prior to its original expiration date of December 7, 2008; and

 

WHEREAS, the execution and delivery of this Amendment by the Company has been in
all respects duly authorized by the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth in the Rights Agreement and this Amendment, the parties
hereby agree as follows:

 

1.                                       Section 7(a) of the Rights Agreement is
hereby amended and restated in its entirety to read as follows:

 

The Rights shall not be exercisable until, and shall become exercisable on, the
Distribution Date (unless otherwise provided herein, including, without
limitation, the restrictions on exercisability set forth in Sections 7(e) and
23(a) hereof).  Except as otherwise provided herein, the Rights may be
exercised, in whole or in part, at any time commencing with the Distribution
Date upon

 

--------------------------------------------------------------------------------


 

surrender of the Right Certificate, with the form of election to purchase and
certificate on the reverse side thereof duly executed (with signatures duly
guaranteed), to the Rights Agent at the principal office of the Rights Agent or
the office or offices designated for such purpose, together with payment of the
Exercise Price for each Right exercised, subject to adjustment as hereinafter
provided, at or prior to the Close of Business on the earlier of
(i) November 18, 2005 (the “Final Expiration Date”), or (ii) the date on which
the Rights are redeemed as provided in Section 23 hereof (such earlier date
being herein referred to as the “Expiration Date”).

 

2.                                       Exhibit A is hereby amended to replace
all references to “December 7, 2008” with “November 18, 2005” in all places
where such date appears.

 

3.                                       Exhibit B is hereby amended to replace
all references to “December 7, 2008” with “November 18, 2005” in all places
where such date appears.

 

4.                                       To the extent any amendment of
Section 27 of the Rights Agreement would be required in order to effectuate the
intent and purpose of this Amendment, Section 27 of the Rights Agreement shall
be deemed to be so modified by virtue of this Amendment.

 

5.                                       This Amendment shall be deemed to be a
contract made under the laws of the State of Washington and for all purposes
shall be governed by and construed in accordance with the laws of such State
applicable to contracts to be made and performed entirely within such State;
provided, however, that all provisions regarding the rights, duties and
obligations of the Rights Agent shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

 

6.                                       This Amendment may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

7.                                       Except as expressly set forth herein,
this Amendment shall not by implication or otherwise alter, modify or amend any
of the other terms, conditions, obligations, covenants or agreements contained
in the Rights Agreement.

 

8.                                       If any term, provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the term,
provisions, covenants and restrictions of this Amendment and of the Rights
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

CUTTER & BUCK INC.

 

 

/s/ ERNEST R. JOHNSON

 

Ernest R. Johnson

Chief Financial Officer and Senior Vice President

 

 

MELLON INVESTOR SERVICES, LLC

 

 

/s/ LISA PORTER

 

By: Lisa Porter

Its: Client Relationship Executive

 

3

--------------------------------------------------------------------------------

 